In an action, inter alia, to recover misappropriated trust funds pursuant to Lien Law article 3-A, the defendants appeal, as limited by their brief, from so much of an order of the Supreme Court, Suffolk County (Whelan, J.), dated February 28, 2005, as denied that branch of their motion which was to dismiss the third cause of action pursuant to CPLR 3211 (a) (1) and (7).
Ordered that the order is affirmed insofar as appealed from, with costs.
*681Contrary to the defendants’ contention, the third cause of action, to recover misappropriated trust funds pursuant to Lien Law article 3-A, may be maintained despite the nature of the property at issue as a privately-held leasehold interest in publicly-owned land (see Aspro Mech. Contr. v Fleet Bank, 1 NY3d 324, 328 [2004]). Santucci, J.P., Krausman, Mastro and Skelos, JJ., concur.